Citation Nr: 0205865	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  95-39 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to an initial compensable evaluation for 
right shoulder separation.

4.  Entitlement to an initial compensable evaluation for left 
shoulder separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active duty from December 1987 to November 
1991 and from November 1992 to January 1995.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Detroit, Michigan (RO).  By a decision dated in September 
2000, the Board found new and material evidence had been 
presented to reopen, but denied the veteran's claim of 
entitlement to service connection for a back disorder, and 
further denied entitlement to service connection for a 
bilateral knee disorder, as well as entitlement to 
compensable evaluations for right and left shoulder 
disorders.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and by 
an Order dated in May 2001, the Court vacated that part of 
the Board's decision that denied entitlement to service 
connection for a back disorder and a bilateral knee disorder, 
and entitlement to compensable evaluations for left and right 
shoulder disorders.  The Court remanded these issues to the 
Board for compliance with the Court's Order.


FINDINGS OF FACT

1.  A chronic back disorder, to include arthritis, was not 
shown in service or for many years thereafter, and is not 
shown to be related to the veteran's period of active 
military duty.  

2.  A chronic bilateral knee disorder, to include arthritis, 
was not shown in service or for many years thereafter, and is 
not shown to be related to the veteran's period of active 
military duty.  

3.  The evidence shows that both the left and right shoulder 
can be flexed and abducted beyond shoulder level.  There are 
no associated physical findings, such as swelling, muscle 
spasm, or objective evidence of pain on flexion and 
abduction, which objectively confirm limitation of motion.  
Radiographic studies show mild degenerative impingement of 
both shoulders and mild degenerative or post-traumatic 
changes in the right shoulder.

4.  The evidence shows subjective complaints of constant pain 
that worsened with lifting anything heavy or lifting above 
shoulder level, a sensation in the shoulders of looseness or 
popping out, and an occasional popping or grating sensation. 
Objective evidence obtained on physical examination shows no 
substantial pain on motion, muscle wasting, atrophy, 
decreased strength, swelling, or tenderness to palpation in 
either shoulder.


CONCLUSIONS OF LAW

1.  A back disorder, to include arthritis, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A bilateral knee disorder, to include arthritis, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  The criteria for an initial compensable evaluation for 
right shoulder separation have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2001).

4.  The criteria for an initial compensable evaluation for 
left shoulder separation have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
In essence, the purpose of this liberalizing law was to 
provide the veteran with assistance in developing his claim, 
and to provide him with notice of the evidence and laws 
applicable to the claim.  The Veterans Claims Assistance Act 
and the implementing regulations pertinent to the issue on 
appeal are applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran has been provided with numerous VA examinations 
in connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing the issues on appeal.  The veteran has submitted 
pertinent evidence in support of his claims.  The RO has 
informed the veteran by letters, the statement of the case, 
and supplemental statements of the case of the evidence 
needed to substantiate his claims and advised him of the 
evidence it has obtained.  In October 2001, the Board 
notified the veteran that he could submit additional argument 
and evidence to support his appeal.  The veteran's 
representative presented additional argument before the Board 
in May 2002.  No additional evidence was submitted and it was 
not indicated that additional evidence existed that was 
pertinent to these claims.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  Therefore, the Board will address 
the merits of the veteran's claims on appeal.


I.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during 
service is not chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Moreover, in 
the case of arthritis, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.307, 3.309.

A.  Back Disorder

The veteran's service medical records indicate that in March 
1991, he was involved in a motor vehicle accident and 
complained of neck and back pain.  He denied any contact of 
his body with the car.  On examination, the neck muscles were 
slightly tender with palpation.  There was no tenderness over 
any of the bony areas.  The diagnosis was muscle strain.  In 
August 1991, the veteran complained of back pain after 
falling off a truck.  The examination of the back revealed 
guarded trunk motion, but no spasm, swelling, or ecchymosis.  
There was full range of motion with some splinting.  Diffuse 
tenderness was found over the L1 to L5 levels in the 
paravertebral area.  There was no bony tenderness, and 
straight leg raising was negative.  The impression was 
musculoskeletal low back pain.  Findings were essentially 
unchanged on follow-up examination a week later.  

A VA examination conducted in February 1992, reported 
complaints of back pain.  The examination revealed the spine 
was straight with full range of motion without distress.  An 
area of tenderness over the midline of L4, L5, and S1 was 
reported.  There was no spasm.  Sensory, motor, and 
coordination were all within normal limits.  X-rays of the 
lumbosacral spine demonstrated no abnormality.  The diagnosis 
was history of low back strain, recurring low back pain of 
undetermined cause.  

There were no complaints or abnormalities of the back 
reported on the veteran's enlistment examination for his 
second period of active duty service, conducted in April 
1992.  Indeed, he denied recurrent back pain.  However, in 
June 1993, the veteran stated that he had mid to lower back 
pain that had been recurrent for the past two years.  The 
examination of the back revealed normal findings, with full 
range of motion.  The diagnoses included mechanical low back 
pain.  A physical therapy report at that time, indicated full 
range of motion with mild discomfort on extension, side 
bending and rotation.  Mild discomfort on palpation was 
reported from the T12 to S1 levels.  There was no increase in 
paravertebral muscle tone or transverse thoracic diameter.  
Neurologic findings of the back were within normal limits.  
The assessment was lumbar strain/postural pain.  X-rays of 
the back were negative.  In August 1993, the veteran stated 
that his back pain was slightly better with exercise until a 
prolonged truck ride.  The assessment was poor compliance to 
lumbosacral rehabilitation, persistent back symptoms.  The 
veteran's separation examination conducted in November 1994, 
reported chronic low back pain, scoliosis.  

A VA examination conducted in June 1995, reported complaints 
of constant back pain since falling off a truck in 1989.  
Objective examination of the back was performed, and X-rays 
of the lumbosacral spine reveal a spina bifida occulta of L5.  
The diagnoses included spina bifida occulta L5.

The veteran testified at a personal hearing before the RO in 
February 1996, that he injured his back in the summer of 1989 
when he fell off the top of a wrecker.  

A VA outpatient treatment record dated in February 1998, 
reported complaints of low back pain that intermittently 
radiated down the back of the right leg.  The diagnosis was 
back pain.

A VA examination conducted in April 1998, reported no 
evidence of active change in the low back, healing process, 
deformity, or active disc disease.  There was no indication 
of any disability, need for treatment or care, or 
abnormality.  X-rays of the lumbosacral spine indicated that 
the disc spaces were normal, with no evidence of degenerative 
disc changes, stenosis, fracture, or injury.  The assessment 
was a normal lumbosacral spine.  A magnetic resonance imaging 
scan and a bone imaging scan of the lumbosacral spine showed 
no abnormalities.  The bone imaging scan indicated 
post-traumatic/early degenerative changes involving the upper 
cervical spine.  In an addendum to the examination report, 
the examiner commented that these tests indicated very little 
objective evidence of disability.  He stated that the veteran 
was not disabled.

A VA examination conducted in September 1999, reported no 
scoliosis, kyphosis, or spasm.  The veteran stated that he 
had no medical care since his service discharge in 1995, 
except to occasionally obtain Motrin.  Objective examination 
of the back was performed, and X-rays of the lumbosacral 
spine were within normal limits.  The diagnoses included 
subjective complaints of pain in the lumbosacral spine 
without any objective evidence of orthopedic pathology.  
There was no evidence of spina bifida occulta, although the 
examiner noted the spinous process was somewhat irregular in 
shape.  

Based on the above evidence, service connection for a back 
disorder is not warranted.  The VA examinations conducted in 
1998 and 1999, found no abnormality of the lumbosacral spine.  
Although low back pain has been reported, the Court has 
stated that "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part, 239 F3d 1356 (2001).  
Additionally, the objective evidence of record fails to show 
a connection between the incident of in-service trauma to the 
back and the current back pain.  Moreover, although arthritis 
of the cervical spine was shown on the bone scan in 1998, 
there is no evidence of record that it is related to military 
service, nor was it shown within one year after service 
discharge.  38 C.F.R. §§ 3.303, 30307, 3.309.

The Board acknowledges that the June 1995 VA examiner 
diagnosed spina bifida occulta of L5.  Nevertheless, 
subsequent examiners found no such abnormality; indeed, the 
VA examiner in 1999 specifically noted that spina bifida 
occulta was not present.  Additionally, it is important to 
note that spina bifida is a congenital defect, and is not a 
disease or injury within the meaning of applicable law.  
38 C.F.R. § 3.303(c); see also Godfrey v. Brown, 7 Vet. App. 
398, 401 (1995) (defining spina bifida as "a congenital 
cleft of the vertebral column with hernial protrusion of the 
meninges;" meninges are more than one of the three membranes 
that envelop the brain and spinal cord) (quoting Webster's 
Medical Desk Dictionary 667, 422 (1986)); Winn v. Brown, 
8 Vet. App. 510, 516 (1996).

The Board notes that the veteran had service in Southwest 
Asia.  Therefore, because there is no diagnosed low back 
disorder, the claim must also be evaluated as due to an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991); 38 
C.F.R. § 3.317 (2001).  Although a disorder claimed due to 
Persian Gulf service must be undiagnosed, the law still 
requires that there be objective evidence of signs or 
symptoms of chronic, undiagnosed disability.  Neumann v. 
West, 14 Vet. App. 12, 22-24 (2000).  Such evidence is 
lacking in this case.  In fact, the September 1999 VA 
examiner found that despite the veteran's complaints of pain, 
there was no objective evidence of orthopedic pathology.  
Therefore, service connection is not warranted when 
considered on this basis.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Knee Disorder

Service medical records in October 1990, report complaints of 
knee pain.  The veteran denied trauma to the knees.  The 
knees were not discolored and there was no edema.  Range of 
motion was full, however, bilateral laxity was reported.  
Subsequent to his first period of active military duty, he 
underwent a VA examination, conducted in February 1992, that 
reported full range of motion of the knees, but with popping 
and crepitus on flexion.  There was no effusion or 
instability.  A knee disorder was not diagnosed.  

The veteran's entrance examination in April 1992, for his 
second period of military service reported no abnormalities 
of the knees.  He denied any painful joints, or loss of 
movement in any joint.  However, in June 1993, the veteran 
complained of recurrent left knee pain.  On examination, 
there was no effusion or deformity.  Full range of motion of 
the knee was found.  The diagnoses included left knee 
infrapatellar tendonitis.  On follow-up examination in August 
1993, it was noted that the veteran had persistent knee 
symptoms.  His service separation examination conducted in 
November 1994 found bilateral knee bursitis.  In December 
1994, a clinical record reported complaints of bilateral knee 
and shoulder pain.  The assessment was questionable 
hyperelastic joints, tendonitis.  

A VA examination conducted in June 1995, reported complaints 
of knee pain upon sitting and on stairs.  Examination 
revealed no effusion, heat, redness, or instability in either 
knee.  The knees flexed to 130 degrees and extended to 0 
degrees.  The diagnoses included pain in knees, no cause 
found.

During his hearing February 1996 hearing at the RO, the 
veteran testified that during normal physical training and 
running his knees would stiffen and he would get severe pain 
during the course of physical training and running.  He 
stated that there was grinding in his knees and popping since 
his military service.  

A VA examination conducted in April 1998, was silent for 
complaints regarding the knees, however, the veteran stated 
he had generalized problems with walking, but had no 
complaints of a specific nature.  Following the examination, 
the examiner stated it was a normal examination, and that 
there was no evidence of any orthopedic pathology or 
disability of the knees.  X-rays and a magnetic resonance 
imaging scans of the knees were normal.  However, a bone-
imaging scan found "most likely" post-traumatic/early 
degenerative changes involving both knees, greater on the 
right.  In an addendum to the examination report, the 
examiner commented that these tests indicated very little 
objective evidence of disability.  He stated that the veteran 
was not disabled.

Thereafter, a VA examination conducted in September 1999, 
reported complaints of both knees popping and constant pain.  
Physical evaluation of the knees was performed, and X-rays of 
both knees were within normal limits.  The diagnoses included 
subjective complaints of pain in both knees, without any 
objective evidence of orthopedic pathology.  

Based on the evidence of record, service connection for a 
bilateral knee disorder is not warranted.  The medical 
evidence reveals a current finding of post-traumatic/early 
degenerative changes involving both knees, greater on the 
right.  This disorder was not diagnosed in either period of 
the veteran's military service.  The first objective evidence 
of post-traumatic/early degenerative changes involving both 
knees was in 1998.  Therefore, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).  

Although service medical records reveal a knee disorder, 
variously diagnosed as tendonitis and bursitis, there is no 
evidence of either of these disorders currently, nor is there 
objective evidence that the veteran's current bilateral knee 
disorder is related to the disorders diagnosed in service.  
Although the veteran testified that he has had continuous 
knee problems since his military service, there still must be 
medical evidence of a relationship between the inservice 
disability and the putative continuous symptomatology.  See 
38 C.F.R. § 3.303(b).  

As there is no diagnosis of post-traumatic/early degenerative 
changes involving both knees in service or within a year 
subsequent thereto, and there is no objective evidence that 
this disorder is related to the veteran's periods of military 
service, the claim of entitlement to service connection must 
be denied.  The doctrine of reasonable doubt is not for 
application as the preponderance of the evidence is against 
the veteran's claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Initial Evaluations

Prior to military service, a private radiological report 
dated in February 1983, indicated a negative study of the 
left shoulder.  The veteran's service medical records showed 
complaints of shoulder pain in October 1990, during his first 
period of active duty.  No definitive diagnosis was offered 
at that time.  The November 1994 report of his separation 
examination included findings of pain in both shoulders on 
adduction greater than 90 degrees.  The diagnosis was listed 
as bilateral shoulder tendonitis.  In December 1994, the 
veteran presented complaining of bilateral shoulder pain 
every day for years without relief from ibuprofen.  
Examination was essentially normal.  The assessment was 
possible hyperelastic joints or tendonitis.

The veteran submitted a claim for service connection for 
various disabilities, including the shoulders, in January 
1995.  At a VA examination in June 1995, he related that, at 
times, he was unable to lift his right shoulder because of 
severe pain.  In addition, the veteran stated that his 
shoulder was weak and would not support him during exercises 
such as push-ups.  He was told it was due to bursitis.  
Examination of the right and left shoulders revealed 
abduction to 130 degrees, flexion to 155 degrees, extension 
to 40 degrees, "abduction" (sic) to 40 degrees, internal 
rotation to 90 degrees, and external rotation to 85 degrees.  
There was no significant pain on range of motion.  X-rays of 
the shoulders showed widening of the acromioclavicular joint 
space, more marked on the right than the left, which was 
interpreted as indicative of first-degree shoulder 
separation.  The diagnosis included first degree separation 
of both shoulders.

The veteran testified at his personal hearing in 1996, that 
he had a constant aching pain in the shoulders, even without 
moving them, but it was not incapacitating.  He stated that 
attempting to lift objects that weighed more than 10 or 20 
pounds above shoulder level caused severe pain.  He felt 
looseness in the shoulder joints, particularly when there was 
pressure on the joints.

Pursuant to the Board's October 1997 remand, in January 1998, 
the RO asked the veteran to provide contact information for 
his medical providers who treated him since November 1995.  
In a February 1998 statement, he related that he had received 
all medical care at a VA clinic.

The RO obtained the veteran's VA outpatient medical records 
dated from November 1995 to February 1998.  In a June 1997 
clinical record, he complained of pain in the shoulders.  
Examination revealed limitation of motion in both shoulders 
secondary to pain.  The assessment was generalized 
musculoskeletal pain.

At a VA examination conducted in April 1998, the veteran had 
no complaints at that time regarding his right and left 
shoulders, but complained that occasionally there was a 
popping or grating sensation in the shoulders.  When he 
lifted a piece of paper or two, he began to have discomfort 
around the shoulder area.  On examination, the 
acromioclavicular joints and sternoclavicular joints were 
normal.  There was slight grating with some of the motions in 
the left subscapular area but no evidence of any abnormality.  
The shoulders had full range of motion on both active and 
passive testing, with flexion to 175 degrees, abduction to 
175 degrees, extension to 40 degrees, internal rotation to 85 
degrees, and external rotation to 85 degrees.  There was no 
instability, apprehension, muscle wasting, loss of strength, 
deformity, swelling, or other abnormality.  The examiner 
indicated that there was no evidence of impingement syndrome, 
rotator cuff injury, Bankhart deformity, muscle spasm, or 
evidence of any other residual of a shoulder disability.  X-
rays of both shoulders were normal.  However, magnetic 
resonance imaging scans indicated mild degenerative 
impingement bilaterally, more so on the right, as well as a 
suggestion of mild degenerative changes or post-traumatic 
changes on the right.  There was no evidence of a rotator 
cuff tear.  The veteran also underwent a bone imaging scan, 
which was negative for shoulder abnormality.  In an addendum 
to the examination report, the examiner commented that these 
tests indicated very little objective evidence of disability.  
He stated that the veteran was not disabled.

At a VA orthopedic examination in September 1999, the veteran 
reported that he could not lift anything heavy with his arms 
due to pain in both shoulders.  He stated that it felt like 
the shoulders were popping out.  This sensation happened 
daily but was not constant.  He sometimes had intense pain.  
The examiner noted that the veteran was right handed.  The 
physical examination revealed that both shoulders were at a 
symmetrical level.  Active range of motion testing on the 
right showed abduction to 160 degrees, forward flexion to 110 
degrees, external rotation to 75 degrees, and internal 
rotation to 90 degrees.  Active range of motion testing on 
the left showed abduction to 150 degrees, forward flexion to 
110 degrees, external rotation to 75 degrees, and internal 
rotation to 90 degrees.  On both the right and the left, 
passive range of motion showed abduction to 170 degrees, 
forward flexion to 155 degrees, external rotation to 75 
degrees, and internal rotation to 90 degrees.  During the 
testing, the veteran complained of pain near the back of 
internal rotation.  Power against resistance was reported as 
good and strong.  Apprehension test and sulcus sign were 
negative, bilaterally.  There was no swelling, deformity, 
tenderness on palpation, atrophy, neurologic deficiency, or 
decrease in grip strength.  X-rays of the shoulders were 
within normal limits, bilaterally.  The diagnosis was 
subjective complaint of pain in both shoulders, without any 
objective evidence of orthopedic pathology.  The examiner 
indicated that he had reviewed the veteran's claims folder.  
He found no evidence of dislocation, malunion, or nonunion of 
either shoulder, and no evidence of functional loss due to 
pain, weakened movement, or incoordination with use of the 
shoulders.  Although the examiner stated that there 
apparently was some evidence of fatigability, the veteran's 
ability to perform routine functions of the shoulders was not 
impaired.

With respect to the veteran's claims for initial compensable 
evaluations for his right and left shoulder disorders, 
disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that these claims are based on the assignment of 
initial ratings for disabilities following the initial award 
of service connection for those disabilities.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  Accordingly, the Board has 
recharacterized these issues on appeal in order to comply 
with the opinion by the Court in Fenderson.  

In a July 1995 rating decision, the RO established service 
connection for right shoulder separation and left shoulder 
separation, and a noncompensable evaluation for each shoulder 
disability was granted, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  This diagnostic 
code includes impairment from dislocation, nonunion, and 
malunion of the clavicle or scapula.

The Board observes that there are other diagnostic codes for 
evaluating shoulder and arm disability, specifically 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2001), ankylosis of 
the scapulohumeral articulation, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, limitation of arm motion, and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2001), other impairment of the 
humerus.  In this case, the Board emphasizes that the 
service-connected disability is based on x-ray evidence 
widening of the acromioclavicular joint space to demonstrate 
shoulder separation.  There is no evidence of scapulohumeral 
dislocation or other humeral abnormality to support the 
application of Diagnostic Code 5202, and no evidence of 
dislocation, nonunion, or malunion of the clavicle or scapula 
to support the application of Diagnostic Code 5203.  
Moreover, there is no evidence of ankylosis in the shoulder 
to support the application of Diagnostic Code 5200.

The May 1998 magnetic resonance imaging scan of the shoulders 
showed mild degenerative impingement, bilaterally, and mild 
degenerative or post-traumatic changes on the right.  
According to 38 U.S.C.A. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is evaluated according to limitation 
of motion of the affected joint, in this case, Diagnostic 
Code 5201.  Therefore, considering the nature of the 
veteran's bilateral shoulder disability as shown by the 
evidence, the Board finds that the disability is most 
appropriately rated under Diagnostic Code 5003 and Diagnostic 
Code 5201.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Under Diagnostic Code 5201, when motion is limited at the 
shoulder level, a minimum compensable disability rating of 20 
percent is assigned for either the major or minor arm.  See 
38 C.F.R. § 4.31.  When arm motion is limited to midway 
between the side and shoulder level, a 30 percent rating is 
in order for the major arm and a 20 percent rating is awarded 
for the minor arm.  If arm motion is limited to 25 degrees 
from the side, a 40 percent evaluation is assigned for the 
major arm and a 30 percent rating is warranted for the minor 
arm.  See 38 C.F.R. § 4.71, Plate I (2001) (showing the 
normal range of motion for the shoulder).

When limitation of motion is noncompensable, Diagnostic Code 
5003 provides that a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  However, limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors.  See 38 C.F.R. §§ 4.40, 4.45 (2001); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

Initially, considering the range of motion of each shoulder, 
the Board observes that the evidence of record shows that the 
veteran is able to flex and abduct each shoulder beyond 
shoulder level.  Therefore, the evidence does not support 
awarding the minimum compensable rating of 20 percent under 
Diagnostic Code 5201.  Moreover, although there is some 
limitation of motion in each shoulder, there are no 
associated physical findings that objectively confirm that 
limitation of motion to warrant a 10 percent rating for 
either shoulder under Diagnostic Code 5003.  That is, the 
evidence fails to reveal any swelling, muscle spasm, or 
objective evidence of painful motion on flexion or abduction.

With respect to additional factors affecting functional loss, 
the veteran's subjective complaints include constant pain 
that worsened with lifting anything heavy or lifting above 
shoulder level, a sensation in the shoulders of looseness or 
popping out, and an occasional popping or grating sensation.  
However, the objective evidence obtained on physical 
examination shows no substantial pain on motion, muscle 
wasting, atrophy, decreased strength, swelling, 
incoordination, or tenderness to palpation.  Radiographic 
studies generally show only mild degenerative impingement 
bilaterally and mild degenerative changes or post-traumatic 
changes on the right.  Importantly, the September 1999 VA 
orthopedic examiner specifically found that the veteran's 
ability to perform routine functions with the shoulders was 
not impaired.  Accordingly, the Board finds no basis to award 
additional disability compensation on the basis of functional 
loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez, 13 Vet. App. at 287; VAOPGCPREC 6-96, 61 
Fed. Reg. 66749 (1996).

In this case, the RO initially granted service connection and 
assigned noncompensable evaluations for a right shoulder 
separation and a left shoulder separation as of the date of 
receipt of the veteran's claim, i.e., February 1, 1995.  See 
38 C.F.R. § 3.400 (2001).  After review of the evidence, 
there is no medical evidence of record that would support a 
compensable rating for the disabilities at issue at any time 
subsequent to February 1, 1995.  Id.; Fenderson v. West, 12 
Vet. App. 119 (1999).  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for right shoulder separation or for left shoulder 
separation and therefore the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder, to include arthritis, 
is denied.  Service connection for a bilateral knee disorder, 
to include arthritis, is denied.  An initial compensable 
evaluation for right shoulder separation is denied.  An 
initial compensable evaluation for left shoulder separation 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

